406 Broome St Rest Inc. v Lafayette Ctr., LLC (2017 NY Slip Op 03072)





406 Broome St Rest Inc. v Lafayette Ctr., LLC


2017 NY Slip Op 03072


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Mazzarelli, J.P., Manzanet-Daniels, Gische, Kahn, JJ.


3793 650358/08

[*1]406 Broome St Rest Inc., Plaintiff-Respondent,
vLafayette Center, LLC, Defendant-Appellant.


Nixon Peabody LLP, New York (Adam B. Gilbert of counsel), for appellant.
The Stolper Group, LLP, New York (Michael T. Stolper of counsel), for respondent.

Judgment, Supreme Court, New York County (Arthur F. Engoron, J.), entered March 1, 2016, after a nonjury trial, awarding plaintiff the principal sum of $900,000, unanimously affirmed, with costs.
A fair interpretation of the evidence supports the trial court's conclusion that defendant violated the terms of the parties' lease by unreasonably withholding consent to plaintiff's proposed assignment of the leased space to a third party (see Garza v 508 W. 112th St., Inc., 71 AD3d 567 [1st Dept 2010]). The court appropriately determined that the measure of plaintiff's damages due to defendant's withholding of consent was the $900,000 that the potential assignee had offered as key money (see e.g. Giordano v Miller, 288 AD2d 181 [2d Dept 2001]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 20, 2017
CLERK